Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 2/09/2022 is acknowledged.
Claims 17 and 18 were cancelled as drawn to non-elected subject matter.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pull tab on the cover as recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a spacer having formed therein at least one hole; said at least one spacer hole corresponding to said at least one well of said protective tray...a prong array disposed adjacent said spacer on a side of said spacer opposite said protective tray”. The examiner notes that the prong array’s location is defined by the spacer’s location. Examiner notes that the claim language reads broadly which that the hole of the spacer and the well of the prong array can either touch, be aligned, or just in proximity to one another. Additionally, the language regarding the prong array “disposed adjacent…on a side of said spacer opposite…” is also unclear due to the lack of definition of the spacer location.  
Claims 13 and 14 state “…wherein said at least one well comprises between 4 and 12 wells; wherein said at least one well comprises between 6 and 10 wells.” The examiner notes that as claim 1 defines that a spacer has one hole. The examiner notes how can a spacer with one hole “correspond” to 4-12 wells? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Niederauer (US 20140276196)
Regarding claim 1-15, Niederauer discloses:
1. An allergy testing device, comprising: 
a protective tray (202) having formed therein at least one well (208), said at least one well (208) adapted to hold an allergen substance (paragraph 0065); 
a spacer (210) having formed therein at least one hole; said at least one spacer hole corresponding to said at least one well of said protective tray (paragraph 0065); and 
a prong array (228) disposed adjacent said spacer on a side of said spacer opposite said protective tray, said prong array having at least one prong (“piercing elements”), said at least one prong having a spike set (228 and 212), said spike set including at least one spike element (tip of piercing element and lancet elements); said at least one spike set being disposed through said at least one spacer hole (e.g. “deliver allergens to the lancets 212”) and into said at least one well (paragraph 0066);

2. The allergy testing device of Claim I, further comprising: a label material (232) disposed between said protective tray and said spacer, said label material having at least one hole formed therein, said at least one label material hole corresponding to said at least one well (paragraph 0067).  
3. The allergy testing device of Claim 2, wherein said at least one spike set (228 and 212) is disposed through said at least one label hole (paragraph 0061-0064, 0067)
4. The allergy testing device of Claim 2, wherein the label material is clear (paragraph 0061-0064, 0069).   
5. The allergy testing device of Claim 2. wherein the label material comprises a measuring indicator corresponding to said at least one well, said measuring indicator enabling a user to measure a patient's skin reaction to the allergen substance (Fig  9, 11-12) 
6. The allergy testing device of Claim 5, wherein the measuring indicator is linear (Fig 9, 11)  
7. The allergy testing device of Claim 5, wherein the measuring indicator is circular  (Fig 9, 11)
8. The allergy testing device of claim 2, wherein the label material is adapted to produce a temporary tattoo on a patient's skin, said temporary tattoo corresponding to said at least one well (paragraph 0061-0064, 0069).  
9. The allergy testing device of Claim 1, further comprising: a cover (236) disposed adjacent said prong array on a side of said prong array opposite said spacer (paragraph 0013).

11. The allergy testing device of Claim I, wherein said at least one spike element of said at least one spike set is inclined inwardly (as seen in Fig 4-6 as a serrated needle edge there are portion which incline inwardly).  
12. The allergy testing device of Claim 1, wherein said at least one spike element of said at least one spike set is inclined outwardly (as seen in Fig 4-6 as a serrated needle edge there are portion which incline inwardly).  
13. The allergy testing device of Claim 1, wherein said at least one well comprises between 4 and 12 wells (Fig 13).
14. The allergy testing device of Claim 1. wherein said at least one well comprises between 6 and 10 wells (Fig 13).
15. The allergy testing device of claim 1, wherein the allergy testing device is rectangular in shape (Fig 13). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niederauer. 
Regarding claim 16, Niederauer does not expressly disclose wherein the allergy testing device is circular in shape. It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to use an allergy testing device that is circular in shape, since it has been held to be within the general skill of a worker in the art to select a known shape on the basis of its suitability for the intended use as a matter of obvious design choice In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792